Citation Nr: 0827007	
Decision Date: 08/11/08    Archive Date: 08/18/08

DOCKET NO.  07-11 692	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Boise, Idaho


THE ISSUE

Entitlement to a rating in excess of 50 percent for post-
traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Bredehorst





INTRODUCTION

The appellant is a veteran who served on active duty from 
July 1968 to May 1971.  This matter is before the Board of 
Veterans' Appeals (Board) on appeal from a November 2006 
rating decision that granted service connection for PTSD, 
rated 50 percent.  At the veteran's request, the Board has 
advanced the case on the docket pursuant to 38 U.S.C.A. 
§ 7107(a) (West 2002) and 38 C.F.R. § 20.900(c) (2007). 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if any action on his part is required.


REMAND

The veteran underwent a VA examination for his PTSD in 
October 2006.  His notice of disagreement and substantive 
appeal describe symptoms/events since then that were not 
noted on the VA examination.  In particular, he alleges that 
worsening symptoms have had an adverse effect on his 
occupation.  Furthermore, he indicated in his April 2007 
substantive appeal that he was trying to arrange for VA 
psychiatric treatment.  Reports of any psychiatric treatment 
he has received would be pertinent evidence in the matter at 
hand; VA treatment records are constructively of record.  
Accordingly, any treatment records outstanding must be 
secured.  

It is also noteworthy that, as this appeal is from the 
initial rating assigned with the award of service connection, 
staged ratings are for consideration.  Fenderson v. West, 12 
Vet. App. 119 (1999).

Accordingly, the case is REMANDED for the following action:

1.  The RO should ask the veteran to 
identify any private or VA treatment he 
has received for psychiatric 
disability/PTSD since April 2007.  With 
his assistance (i.e., providing any 
authorizations necessary), the RO should 
secure copies of the complete records of 
all psychiatric treatment he has received 
since April 2007.  

2.  The RO should then arrange for a VA 
psychiatric evaluation to determine the 
current severity of the veteran's PTSD.  
The veteran's claims file must be 
reviewed by the examiner in conjunction 
with the examination.  The examiner 
should list all symptoms of the veteran's 
PTSD, and comment on their frequency, 
severity, and impact on his occupational 
and social functioning.  The examiner 
should be furnished a copy of the 
criteria for rating PTSD, and should 
comment on the presence or absence of 
each listed symptom in the criteria for 
ratings above 50 percent (and if a listed 
symptom is found, its severity and 
frequency).  The examiner should explain 
the rationale for all opinions given.  

3.  The RO should then re-adjudicate this 
claim (to include consideration of the 
possibility of "staged" ratings, if 
indicated).  If it remains denied, the RO 
should issue an appropriate supplemental 
statement of the case and afford the 
veteran and his representative the 
opportunity to respond.  The case should 
then be returned to the Board, if in 
order, for further review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO. 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  





This claim must be afforded expeditious treatment by the RO. 
The law requires that all claims that are remanded by the 
Board for additional development or other appropriate action 
must be handled in an expeditious manner.



_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

